Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 20-24, 27, 28, 40, 41, 29-33, 36, 37, 42-44, 38 and 39 are allowed, renumbered to claims 1-21, respectively.

The following is an examiner’s statement of reasons for allowance:

Nagaraja et al. (US 2018/0070380 A1) discloses a UE is configured to obtain system information including PRACH configuration, wherein the PRACH configuration indicate resources for random access preamble transmissions, wherein a base station may assign frame information for the random access preamble transmissions. 

Jeon et al. (US 2018/0324716 A1) discloses a base station may transmit to a wireless device one or more messages comprising configuration parameters of one or more cells, wherein the configuration parameters may comprise parameters of a plurality of CSI-RS signal format and/or resources. Jeon discloses in a multi-beam system, a New Radio (NR) may configure different types of PRACH resources that may be associated with synchronization signal (SS) blocks and/or DL beams, wherein a PRACH transmission occasion may be defined as the time-frequency resource on which a UE transmits a preamble using the configured PRACH preamble 

Zhang et al. (US 2014/0247759 A1) discloses a starting subframe can be indicated by SFN mod 2 = 0 or SFN mod 2 = 1.

Prior arts of record disclose a UE receives PRACH configuration including timing information for random access transmission period, wherein a starting subframe is indicated by formula based on SFN and a modulo operation.

Regarding claims 20, 29 and 38, prior arts of record fail to disclose “TRA is an association period during which the random access resources allocated are associated with the plurality of downlink signals, and a period of association relationship between the random access resources and the plurality of downlink signals is the TRA” and “a SFN where a start location of the random access resources is located satisfies following formula: Mod (SFN, TRA/10ms)=N, N is a non-negative integer less than TRA/10ms, and Mod is a modulo operation”, as recited in claim 20, and similarly recited in claims 29 and 38, in combination with other claimed limitations.

Dependent claims 21-24, 27, 28, 40, 41, 30-33, 36, 37, 42-44 and 39 are allowable based on their dependency on independent claims 20, 29 and 38, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DANIEL LAI/Primary Examiner, Art Unit 2645